Citation Nr: 1510689	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as numbness of the left hip, leg, and foot, to include as secondary to service-connected fractures of the right superior and inferior pubic rami with minimal deformity. 

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as numbness of the left hip, leg, and foot, to include as secondary to service-connected fractures of the right superior and inferior pubic rami with minimal deformity.

3.  Entitlement to service connection for right elbow arthritis.

4.  Entitlement to an initial compensable rating for the residuals of old healed fractures of the right superior and inferior pubic rami with minimal deformity from January 5, 1963, to November 5, 2007, and in excess of 10 percent on and after November 6, 2007.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease with resection arthroplasty of the right wrist, claimed as a condition of the right hand and thumb. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Sioux Falls, South Dakota, regional office (RO) of the Department of Veterans Affairs (VA). 

The claims for service connection for peripheral neuropathy of the left lower extremity, service connection for peripheral neuropathy of the right lower extremity, service connection for right elbow arthritis, and an increased evaluation for fractures of the pubic rami were previously before the Board in February 2012, when they were remanded for further development.  They have been returned to the Board for appellate review.  

In the interim period, the electronic record (VBMS) reflects that the Veteran was issued a November 2014 statement of the case for the claim for compensation under 38 U.S.C.A. § 1151 for degenerative joint disease with resection arthroplasty of the right wrist.  She submitted a timely substantive appeal in January 2015.  Therefore, this matter is also before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's January 2015 substantive appeal, she indicated a desire for a hearing before the Board by live videoconference from the RO.  She has not yet been afforded a hearing in any of her claims.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge by live videoconference. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




